                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

FLAGSTAR BANK FSB                           CASE NO. 6:19-CV-00980

VERSUS                                      JUDGE JUNEAU

EDNA BOBINOX CORMIER ET AL                  MAGISTRATE JUDGE HANNA

                                    JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and after

consideration of objections filed, this Court concludes that the Magistrate Judge’s

report and recommendation, Rec. Doc. [10], is correct and adopts the findings and

conclusions therein as its own.

      In addition to the findings of the Magistrate Judge, this Court finds that it lacks

jurisdiction over the present matter. Federal question jurisdiction under 28 U.S.C. §

1331 is unavailable because Plaintiff, Flagstar Bank FSB (“Flagstar”), does not raise

a federal question in its complaint seeking Louisiana state law executory process.

Federal question jurisdiction is determined according to the well-pleaded complaint

rule which requires the federal question to appear on the face of a plaintiff’s

complaint. Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). To the extent that

federal questions are raised, they are raised in Defendant, Ms. Cormier’s, defenses
or counterclaims, but “potential defenses . . . do not provide a basis for removal.”

PCI Transp., Inc. v. Fort Worth & Western R. Co., 418 F.3d 535, 543 (5th Cir. 2005).

       The remaining basis for jurisdiction is diversity jurisdiction under 28 U.S.C.

§ 1332. Assuming that the amount in controversy requirement is met and there is

complete diversity between the parties, jurisdiction would appear proper.1 However,

this Court concurs with its sister districts that “where a plaintiff has a ‘right to use’

executory process, and executory process is not available to a litigant in federal

court, and that litigant has neither consented nor converted the case to an ordinary

proceeding, a federal court does not have original jurisdiction.” Bank of New York

v. Laugand, 2017 WL 9485533 at *5 (M.D. La. 2017). In sum, executory

proceedings are used to fast track seizure and sale of property when a plaintiff holds

a perfected security interest in the property, and this procedure is unique to Louisiana

law. Executory process, itself, does not comport with the Federal Rules of Civil

Procedure. Additionally, exercising jurisdiction over a foreclosure proceeding

subject to executory process upsets the balance between federal and state judicial




1
 Defendant asserts in the removal order that the amount in controversy exceeds $75,000 and that
Defendant is a citizen of Louisiana and Plaintiff is a citizen of Michigan.

                                         Page 2 of 3
responsibilities since these types of foreclosure proceedings are traditionally

reserved for state courts.2 Accordingly,

         IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

report and recommendation and additional reasons herein, Flagstar Bank FSB’s

Motion to Remand, Rec. Doc. [5], is hereby GRANTED.

          THUS DONE AND SIGNED in Lafayette, Louisiana, on this 18th day of

    October, 2019.


                                                 MICHAEL J. JUNEAU
                                                 UNITED STATES DISTRICT JUDGE




2
  For an in-depth discussion and analysis as to why jurisdiction is improper see Bank of New York
v. Laugand, 2017 WL 9485533 (M.D. La. 2017) and the cases cited therein.

                                         Page 3 of 3
